       CASE 0:20-cv-01412-WMW-DTS Doc. 35 Filed 03/26/21 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Amy Villeda, as Personal Representative                 Case No. 20-cv-1412 (WMW/DTS)
of the Estate of Micah K. Pittman,

                             Plaintiff,
                                                                  ORDER
        v.

Inland Marine Service, Inc.,

                             Defendant.


       In this wrongful-death action, Defendant Inland Marine Service, Inc. (IMS) moves

to transfer venue. (Dkt. 13.) For the reasons addressed below, IMS’s motion is denied.

                                     BACKGROUND

       Plaintiff Amy Villeda is the duly appointed personal representative of the Estate of

Micah Kevin Pittman, pursuant to the Letters of Appointment in the state of Alabama.

IMS, a Kentucky corporation, has a primary office in Hebron, Kentucky, with its center of

operations in Paducah, Kentucky. At all relevant times, IMS was Pittman’s employer.

       Pittman died on November 14, 2019, when he fell from a tow boat and drowned in

the Mississippi River in Minnesota. IMS owned and operated the towing vessel, M/V

Cooperative Mariner, at the time of the incident, and Pittman was a crewmember.

Pittman’s fellow deckhand Robert Schmidt was injured during his attempt to rescue

Pittman. Both parties agree that Schmidt is a central witness in this case.
       CASE 0:20-cv-01412-WMW-DTS Doc. 35 Filed 03/26/21 Page 2 of 10




       Before Villeda commenced this action, Schmidt filed a complaint in the Western

District of Kentucky for the injuries he suffered during the rescue attempt. Schmidt v.

Inland Marine Serv., Inc., No. 5:20-cv-00088-TBR (W.D. Ky. June 2, 2020). Schmidt

filed his complaint sixteen days before Villeda filed this action.

       Villeda’s complaint asserts two causes of action: negligence pursuant to the Jones

Act, 46 U.S.C. § 30104, and unseaworthiness pursuant to “general maritime law.” On

August 11, 2020, IMS filed the pending motion to transfer venue from the District of

Minnesota to the Western District of Kentucky. IMS seeks to consolidate this case with

Schmidt’s case, arguing that both cases arise from the same operative facts and are

governed by maritime and admiralty law. Villeda opposes this motion.

                                        ANALYSIS

       “For the convenience of parties and witnesses, in the interest of justice,” a district

court may transfer a civil action to a district court in which the action could have been

brought. 28 U.S.C. § 1404(a).1 Congress created Section 1404(a), the transfer statute, to

codify the common law doctrine of forum non-conveniens, which permits the transfer of a

case to a more convenient forum, even though venue is initially proper in the district court

in which the case was filed. See Sinochem Int'l Co. v. Malaysia Int'l Shipping Corp., 549

U.S. 422, 430 (2007). A district court has broad discretion when considering a Section




1
      District courts may transfer an admiralty action to a more convenient jurisdiction
under 28 U.S.C. § 1404(a). See Cont’l Grain Co. v. Barge FBL-585, 364 U.S. 19, 26–27
(1960).


                                              2
       CASE 0:20-cv-01412-WMW-DTS Doc. 35 Filed 03/26/21 Page 3 of 10




1404(a) motion to transfer. Terra Int’l, Inc. v. Miss Chem. Corp., 119 F.3d 688, 697 (8th

Cir. 1997). The decision to transfer under Section 1404(a) involves a two-step inquiry.

       First, the district court must determine “whether the action might have been brought

in the proposed transferee district.” Valspar Corp. v. Kronos Worldwide, Inc., 50 F. Supp.

3d 1152, 1155 (D. Minn. 2014) (internal quotation marks omitted). Second, the district

court must weigh three factors, which are whether transfer would be (1) convenient for the

parties, (2) convenient for the witnesses, and (3) in the interests of justice. See Terra Int’l,

119 F.3d at 691. A district court evaluates the circumstances of the case when considering

all relevant factors. Id. The party seeking transfer bears a “heavy burden” of proof to

establish that transfer is warranted, as the movant must show “that the balance of factors

strongly favors” transfer and not merely “that the factors are evenly balanced or weigh only

slightly in favor of transfer.” Bae Sys. Land & Armaments L.P. v. Ibis Tek, LLC, 124 F.

Supp. 3d 878, 888 (D. Minn. 2015) (internal quotation marks omitted).

       This case could have been brought in the Western District of Kentucky. As IMS’s

principal place of business is in Kentucky, IMS is subject to personal jurisdiction in that

forum. IMS contends that this lawsuit should be transferred to the Western District of

Kentucky because that is a more convenient forum for the parties and witnesses. And, IMS

argues, transfer serves the interests of justice. An analysis of each disputed factor of the

Section 1404(a) analysis follows.




                                               3
       CASE 0:20-cv-01412-WMW-DTS Doc. 35 Filed 03/26/21 Page 4 of 10




       I.     Convenience of the Parties

       IMS argues that the Western District of Kentucky would be a more convenient

forum for both parties. Although Villeda, an Alabama resident, admits that the Western

District of Kentucky is closer to her, she argues that this factor weighs against transfer.

       When analyzing the convenience of each venue for the parties, several factors are

considered, including the travel expenses of each party and any loss of productivity each

party would experience if required to litigate in the forum. Oien v. Thompson, 824 F. Supp.

2d 898, 903 (D. Minn. 2010) (citing In re Apple, Inc., 602 F.3d 909, 913 (8th Cir. 2010)).

The location and convenience of counsel are not relevant when deciding a motion to

transfer venue. Safeco Ins. Co. of Ind. v. Carlson, 274 F. Supp. 3d 904, 909 n.7 (D. Minn.

2017). Here, the Western District of Kentucky would be a more convenient and less

expensive forum for IMS, which is a Kentucky corporation with its principal place of

business in Kentucky.      And Villeda, who was appointed to serve as the personal

representative for Pittman’s Estate in Alabama, also is closer to Kentucky than Minnesota.

Villeda argues generally that it will be more convenient for her to travel to a larger airport

in Minnesota than it would be for her to travel to a regional airport in Paducah, Kentucky.

But Villeda provides no evidence or specific arguments as to why flying a longer distance

to a larger airport in a large metropolitan area would reduce either her expenses or her loss

of productivity as compared to traveling a shorter distance to a regional airport in Kentucky.

And although Villeda contends that she has selected Minnesota counsel, this fact is not

relevant to the Court’s analysis as to the convenience of the parties. See id.




                                              4
         CASE 0:20-cv-01412-WMW-DTS Doc. 35 Filed 03/26/21 Page 5 of 10




         Because a trial and any related court appearances in the Western District of

Kentucky would be more convenient for the parties, this factor favors transferring the

action to the Western District of Kentucky.

         II.   Convenience of the Witnesses

         IMS argues that the convenience-of-the-witnesses factor favors transfer.        But

Villeda counters that the essential non-party witnesses reside in Minnesota, which weighs

heavily against transfer.

         Courts often consider witness convenience the most important factor when deciding

whether to transfer venue. See Austin v. Nestle USA, Inc., 677 F. Supp. 2d 1134, 1138

(D. Minn. 2009). Most relevant to this analysis is the inconvenience to non-party witnesses

as “it is generally assumed that witnesses within the control of the party calling them, such

as employees, will appear voluntarily in a foreign forum.” Bae Sys., 124 F. Supp. 3d at

885–86 (internal quotation marks omitted). As the party seeking transfer, IMS must

identify the essential witnesses to be called and provide a general statement of what their

testimony will cover. Nelson v. Master Lease Corp., 759 F. Supp. 1397, 1402 (D. Minn.

1991).

         The only essential non-party witnesses identified by the parties are the medical

examiner and emergency responders, all of whom reside in or near Minnesota.2 Villeda


2
       Most of the witnesses IMS identifies are employed by IMS, including Robert
Schmidt. Both parties agree that Schmidt is an essential witness because he allegedly was
injured while trying to rescue Pittman. Schmidt lives slightly closer to this forum:
approximately 409 miles from Paducah, Kentucky and approximately 341 miles from Saint
Paul, Minnesota. As Schmidt is a party witness, his convenience is less significant to the


                                              5
       CASE 0:20-cv-01412-WMW-DTS Doc. 35 Filed 03/26/21 Page 6 of 10




argues the emergency responders and medical examiner are essential because they will

testify about the cause of Pittman’s death, the condition of his body, and the location of the

accident. Given that Pittman died in Minnesota, and the medical examiner and emergency

responders work in or near Minnesota, it would be more convenient for these non-party

witnesses to testify in Minnesota.

       Because all of the essential non-party witnesses reside in or near Minnesota, the

convenience-of-the-witnesses factor weighs heavily against transfer.

       III.   Interests of Justice

       The parties disagree as to whether the interests of justice favor transferring the

lawsuit to the Western District of Kentucky. When evaluating the interests of justice, a

district court considers “any case-specific factors relevant to convenience and fairness to

determine whether transfer is warranted.” See In re Apple, Inc., 602 F.3d at 912 (internal

quotation marks omitted). These factors include judicial economy, the plaintiff’s choice

of forum, and any obstacles to a fair trial. Austin, 677 F. Supp. 2d at 1139. The Court

addresses each of these factors in turn.




analysis because courts give priority to non-party witnesses. See Bae Sys., 124 F. Supp.
3d at 885–86. Also, because IMS’s employees regularly travel in or near Minnesota, it is
not persuasive that it would be inconvenient for IMS to require them to appear in
Minnesota. See id. And IMS has provided only a vague description of its employees’
anticipated testimony—insufficient to evaluate whether these witnesses are essential. See
id. (observing that a party seeking transfer based on witness convenience must provide a
general statement of what the essential witnesses’ testimony will cover).


                                              6
       CASE 0:20-cv-01412-WMW-DTS Doc. 35 Filed 03/26/21 Page 7 of 10




              A.      Judicial Economy

       IMS argues that judicial economy favors transfer because IMS would seek to

consolidate this case with the related Schmidt case that currently is docketed in the Western

District of Kentucky. See generally Schmidt v. Inland Marine Serv., Inc., No. 5:20-cv-

00088-TBR (W.D. Ky. June 2, 2020).

       Great weight should be given to a transfer that facilitates the consolidation of cases

involving “precisely the same issues” that are simultaneously pending in different district

courts to avoid the wastefulness of time, energy and money that Section 1404(a) was

designed to prevent. See Cont’l Grain Co. v. Barge FBL-585, 364 U.S. 19, 26 (1960).

       IMS’s arguments imply that, because Schmidt filed his action first in the Western

District of Kentucky, comity requires this action to be transferred to Kentucky. The first-

to-file rule, on which IMS implicitly relies, applies only when both actions involve the

same parties and the same issues. See Orthmann v. Apple River Campground, Inc., 765

F.2d 119, 121 (8th Cir. 1985). That is not the circumstance here. The two cases involve

similar issues and share IMS as the defendant. But the plaintiffs are not the same in both

cases, and the issues are not identical. For this reason, the first-to-file rule does not apply.

       The circumstances here and those in Schmidt are, nonetheless, similar. Both

plaintiffs were harmed in the same incident, on the same vessel, and assert similar claims.

The specific allegations in each case differ—in Schmidt, the allegations focus on the cause

of plaintiff’s injuries whereas in this case the allegations focus on Pittman’s drowning and

death. Although the issues are not “precisely the same,” Cont’l Grain Co., 364 U.S. at 26,




                                               7
       CASE 0:20-cv-01412-WMW-DTS Doc. 35 Filed 03/26/21 Page 8 of 10




each case involves claims of negligence and unseaworthiness arising from the same

incident. If the cases were in the same district, there is a greater opportunity for the parties

to coordinate discovery and a greater likelihood that the cases could be consolidated.

Consolidation would offer some efficiency to the litigation, by preventing duplicative

discovery, minimizing the costs associated with obtaining witness testimony in multiple

venues, and avoiding needless expenses. Although the first-to-file rule does not require

transfer, the similarity of the cases favors transfer.

       The judicial-economy factor favors transferring the case to the Western District of

Kentucky.

              B.      Plaintiff’s Choice of Forum

       IMS next argues that, because Villeda is not at home in Minnesota, the presumption

in favor of a plaintiff’s choice of forum is weakened.

       There is a presumption in favor of a plaintiff’s choice of forum. See In re Apple,

Inc., 602 F.3d at 913; see also K-V Pharm. Co. v. J. Uriach & CIA, S.A., 648 F.3d 588,

597–98 (8th Cir. 2011) (“Unless the balance is strongly in favor of the defendant, the

plaintiff’s choice of forum should rarely be disturbed.” (internal quotation marks and

brackets omitted)). But courts afford that choice far less deference when the plaintiff does

not reside in the selected forum or the underlying facts did not arise there. In re Apple,

Inc., 602 F.3d at 913. Minnesota is not Villeda’s home state. But because the relevant

underlying facts occurred in Minnesota, the presumption in favor of Villeda’s choice of




                                               8
       CASE 0:20-cv-01412-WMW-DTS Doc. 35 Filed 03/26/21 Page 9 of 10




forum applies. Therefore, the choice-of-forum factor weighs against transfer because the

accident happened in Minnesota.

              C.     Obstacles to a Fair Trial

       IMS argues that the Western District of Kentucky likely has more expertise in

maritime and admiralty law because four major rivers are located there. According to IMS,

during the last five years, fifty-one maritime and admiralty personal-injury cases have been

docketed in the Western District of Kentucky compared to four cases in the District of

Minnesota.

       This argument is unpersuasive. Minnesota courts are fully capable of addressing

the legal issues that will arise in this case. See Lewis v. Grote Indus., Inc., 841 F. Supp. 2d

1049, 1055 (N.D. Ill. 2012) (observing that “most courts have frowned on the suggestion

that the judges of one district are more capable or experienced in a particular area [of law]

than are judges of another district. To hold otherwise would be inconsistent with the

generalist nature of the United States district courts.”). The number of maritime and

admiralty cases a court has heard in no way affects a federal court’s ability to interpret and

apply the relevant law. As such, there are no obstacles to a fair trial in Minnesota.

Accordingly, the obstacles-to-a-fair-trial factor weighs against transfer.

       In summary, while the judicial-economy factor weighs in favor of transfer, the

remaining interests-of-justice factors, the plaintiff’s choice of forum and the absence of

any obstacle to a fair trial, weigh against transfer. Accordingly, the interests-of-justice

factor weighs against transfer.




                                              9
      CASE 0:20-cv-01412-WMW-DTS Doc. 35 Filed 03/26/21 Page 10 of 10




       IV.    Conclusion

       To warrant transfer, IMS must show “that the balance of factors strongly favors”

transfer and not merely “that the factors are evenly balanced or weigh only slightly in favor

of transfer.” Bae Sys., 124 F. Supp. 3d at 884 (internal quotation marks omitted). Although

the convenience-of-the-parties factor favors transfer, the remaining two transfer-of-venue

factors, the convenience of the witnesses (the most important factor) and the interests of

justice, weigh against transfer. Accordingly, transfer of venue is not warranted in this case.

Because IMS has not met its burden of proof to establish that transfer is warranted, IMS’s

motion is denied.

                                          ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Inland Marine Service, Inc.’s motion to transfer venue,

(Dkt. 13), is DENIED.


Dated: March 26, 2021                                    s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge




                                             10
